Case: 3:14-cv-00454-WHR Doc #: 325 Filed: 01/27/21 Page: 1 of 2 PAGEID #: 20604



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


TRESSA SHERROD, etc., et al.,

               Plaintiffs,
       vs                                                       Case No. 3:14cv454

WAL-MART STORES, et al.,

               Defendants.                                      District Judge Walter H. Rice




            AMENDED PRELIMINARY PRETRIAL CONFERENCE ORDER


The captioned cause came on to be heard upon a further preliminary pretrial conference on
January 28, 2021.

                                    PERTINENT SETTINGS

1. Cut-off date for all other pretrial motions, i.e., motions
   in limine, motions for a view, etc.:                            Tuesday, 5/25/2021

2. Joint Final Pretrial Order by parties to be filed no
   later than:                                                     Tuesday, 6/1/2021

3. Trial exhibits to be exchanged by:                              Friday, 6/4/2021

4. Final Pretrial Conference to be held:

   In Chambers on:

   By Telephone Conference Call on:                                Tuesday, 6/8/2021 at 5:00 pm

5. Deadline for submitting proposed jury instructions,
   including verdict forms and interrogatories (with
   additional copy to be submitted to the Court in
   Word format to rice chambers@ohsd.uscourts.gov),
   and original copies of depositions, with designations,
   that counsel intend to use at trial:                            At least 10 days prior to trial
Case: 3:14-cv-00454-WHR Doc #: 325 Filed: 01/27/21 Page: 2 of 2 PAGEID #: 20605



6. Deadline for submitting counter-designations:          At least 10 days prior to trial

7. Trial on the merits,

   before the Court, beginning:

   to a jury, beginning:                                             6/21/2021

8. Law Clerk assigned to case:                            Lisa Woodward




       IT IS SO ORDERED.




                                                   WALTER H. RICE
                                                   UNITED STATES DISTRICT JUDGE




                                              2
